Citation Nr: 0335275	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1966 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  

In the appellant's substantive appeal (VA Form 9), dated in 
November 2002, he indicated that he desired a hearing before 
a member of the Board at the RO.  However, in December 2002 
correspondence to the RO, the appellant indicated that he no 
longer desired such a hearing, and requested that his case be 
forwarded to the Board.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2003)), was signed into law.  
Under regulations implementing the VCAA, VA's duty to notify 
and duty to assist have been significantly expanded.  First, 
VA has a duty to provide notice of any information necessary 
to complete the claim, if it is incomplete.  38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, it does not 
appear that the appellant has been sent any VCAA-type notice 
that relates directly to the rating issue on appeal, which is 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD.  Thus, the Board will remand the appellant's claim 
to ensure full and complete compliance with the enhanced 
duty-to-notify and duty-to-assist provisions of the VCAA.  It 
should also be pointed out that, in a decision promulgated on 
September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22, 2003)-
-the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
notice under 38 U.S.C.A. § 5103(a) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO should take this opportunity to inform 
the appellant that a full year is allowed to respond to a 
VCAA notice under § 5103(a).

In regard to the appellant's claim for an evaluation in 
excess of 50 percent for PTSD, the Board notes that in April 
2001, the appellant underwent a VA examination.  Following 
the mental status evaluation, he was diagnosed with PTSD, and 
a Global Assessment of Functioning (GAF) score of 50 to 60 
for the previous year was assigned.  In addition, outpatient 
treatment records from the VA Medical Center (VAMC) in Omaha, 
dated from August 2001 to September 2002, show intermittent 
treatment for the appellant's PTSD.  The records show that 
during that period of time, the appellant participated in 
group psychotherapy for his PTSD.  The appellant's GAF scores 
ranged from 50 to 60.  Moreover, in the appellant's 
substantive appeal (VA Form 9), dated in December 2001, the 
appellant reported that his PTSD symptomatology had worsened, 
and that he had thoughts of suicide.  Thus, in light of the 
above, the Board believes that the level of disability 
attributable to the appellant's service-connected PTSD is 
best evaluated only after a detailed VA psychiatric 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notice obligations 
under 38 C.F.R. § 3.159 have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b) (West 2003).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD since December 2000.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include outpatient treatment records from 
the Omaha VAMC, from September 2002 to 
the present.  

2.  The RO should ensure that its efforts 
to obtain any outpatient treatment 
records from the Omaha VAMC and any other 
additional pertinent medical evidence are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any treatment records, or any other 
additional pertinent medical evidence, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
VA psychiatric examination to determine 
the current severity of the appellant's 
service-connected PTSD.  Psychological 
testing should be done with a view toward 
establishing the severity of PTSD.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA psychiatric 
examination report, prepared in April 
2001.  The psychiatric examiner should 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms 
and address the presence or absence of 
the specific criteria set forth in 
38 C.F.R. § 4.130 (2003) (General Rating 
Formula for Mental Disorders).  The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
Global Assessment of Functioning scale.  
It is imperative that the examiner 
include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  Social impairment, as it 
affects industrial adaptability, should 
also be discussed.  For the examiner's 
convenience, the criteria are as follows:

General Rating Formula For Mental 
Disorders:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.  70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  
30%

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  
10%

A mental condition has been formally 
diagnosed, but symptoms are not 
severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.  0%

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
38 C.F.R. § 3.159.  The RO should also 
ensure that the VA examination report 
addresses all questions asked.  If it 
does not, it must be returned to the 
examiner for corrective action.  

5.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003).  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

